Citation Nr: 1739839	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-05 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for service-connected residuals of a stress fracture of the right tibia and knee.

2.  Entitlement to an increased disability rating in excess of 10 percent for service-connected residuals of a stress fracture of the right midfoot and calcaneal.

3.  Entitlement to an increased disability rating in excess of 10 percent for service-connected residuals of a stress fracture of the left inferior pubic ramus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from June 2001 to June 2002, with additional time served in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this case in February 2012, May 2014, April 2015, and December 2016.

In September 2011 the Veteran testified at a Board videoconference hearing with a Veterans Law Judge (VLJ) who is no longer at the Board.  The Veteran was offered another hearing, and in September 2014 the Veteran testified before the undersigned VLJ via videoconference.  Transcripts of both hearings have been prepared and are of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Regrettably, another remand is necessary for proper development of the issues.  By way of history, in August 2015 and February 2016 the Veteran underwent VA examination in connection with her increased ratings claims, pursuant to the Board's April 2015 remand directives.  The April 2015 remand directed the Veteran to be scheduled for VA examinations with an orthopedist.  Upon review, both VA examiners were identified as internists, not orthopedists.  Therefore, in December 2016 the Board found that there had not been substantial compliance with the remand directives, and these issues were remanded for a supplemental VA examination by an orthopedist.  Stegall v. West, 11 Vet. App. 268 (1998).

In January 2017 the Veteran underwent VA examination in connection with her claims.  Upon review of the examination reports, the Board notes that on the first page the author of the reports is listed as a Dr. A.D.  The reports were signed by Dr. A.D.  There is a notation that the all of the documents were originally initiated by a Dr. M.K.  The Board has determined that Dr. A.D. is a psychiatrist, not an orthopedist.  In May 2017 the AOJ contacted the hospital that performed the VA examinations about this discrepancy, and it was determined that the doctor who initiated the reports, Dr. M.K., is an orthopedist.  Nonetheless, it is not clear whether Dr. M.K. performed the examinations, given that he is not the author of the reports and did not sign them.  Both the April 2015 and December 2016 remand directives have explained that the examinations should be completed by an orthopedist, but the January 2017 VA examinations appear to be signed by a psychiatrist, which suggests that there has not been substantial compliance with the remand directives.  This discrepancy must be rectified especially because the Veteran herself noted in September 2011 correspondence that she had not received an adequate examination because the VA examiner was not an orthopedic specialist.  

Therefore, on remand the AOJ must verify that Dr. M.K. performed the VA examination, or that if Dr. A.D. performed the examination, he is actually an orthopedist.  If neither is the case, the Veteran must be scheduled for another VA examination by an orthopedist.    

On remand, the AOJ should obtain and associate with the file VA treatment records dated from January 2017 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be provided the opportunity to submit any updated private treatment provider notes.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from January 2017 to present.  The Veteran should also be provided an opportunity to submit any private treatment notes.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and her representative should be so notified in writing.  

2.  To ensure that the VA examination was performed by an orthopedist as directed, the AOJ must verify that Dr. M.K. performed the VA examination, or that if Dr. A.D. performed the examination, he is actually an orthopedist.

3.  If neither is the case, schedule the Veteran for a VA examination with an orthopedist to determine the current manifestations and severity of her service-connected residuals of the stress fracture of the right tibia and knee; residuals of the stress fracture of the right midfoot and calcaneal; and residuals of the stress fracture of the left inferior pubic ramus.  The claims folder should be reviewed by the VA examiner.  Any indicated diagnostic tests and studies must be accomplished.  

Range of motion testing should be undertaken as appropriate, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  If there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; or, (4) as a result of pain, weakness, fatigability, or incoordination, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joints.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

4.  After the development has been completed to the extent possible, re-adjudicate the claims.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




